DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 1, 2 of U.S. Patent No. 10939194 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are a broader version of the claims as shown in the claim mapping table below:
Application under examination
U.S. patent No. 10939194
1. A wireless communication device that is capable of being fixed to a decorative piece, comprising: a housing body comprising a first shell piece and a second piece, wherein the first shell piece and the second shell piece, when coupled together, define a first space volume, a second space volume, and a pathway connecting the first space volume and the second space volume; a speaker circuit arranged in the first space volume; an electronic circuit arranged in the second space volume, wherein the electronic 


2. (Currently amended) The wireless communication system, according to claim 1 , further comprising: an elongate housing supporting said top hollow container spaced from said bottom hollow container by said bounded communication pathway, wherein said cover is on a surface on said elongate housing closing said top and said bottom hollow containers.

3. (Currently amended) The wireless communication system, according to claim 2, wherein: Application No. 15/751,356-2- Docket No. ZL0028-0002-USsaid cover includes a plurality of projecting securing members projecting therefrom; said elongate housing further includes a plurality of engagement members shaped to communicate with respective said ones of said projecting securing members, whereby during an assembly of said communication transport module said cover is securely engageable with said elongate housing, thereby securing said speaker circuit module within said top hollow container and said electronic circuit module within said bottom hollow container.
14. The wireless communication device according to claim 1, wherein said electronic circuit further comprises: a rechargeable power supply, a data and charging port, a microphone circuit, a wireless transmitter circuit; and said activation circuit including an activation trigger.
4. (Currently amended) The wireless communication system, according to claim 3, wherein: said electronic circuit module further comprises: a rechargeable power supply, a data and charging port, a microphone circuit, a wireless transmitter circuit; and said activation circuit; said activation circuit including an activation trigger selected from a group consisting of a button circuit, an accelerometer circuit, and a swipe-contact circuit.

1. (Currently amended) A wireless communication system, comprising: a from said top hollow container to said bottom hollow container along said communication pathway so as to conceal both said top hollow container and said bottom hollow container; a fixing system proximate said communication pathway operative to releasably secure said wireless communication module system to an external user during a use; an electronic circuit module within said bottom hollow container; a speaker circuit module within said top hollow container; an electronic connection wire extending along said communication pathway between said electronic circuit module and said speaker module; and an activation circuit on said electronic circuit module, whereby during said use, an activation of said activation circuit 

2. (Currently amended) The wireless communication system, according to claim 1 , further comprising: an elongate housing supporting said top hollow container spaced from said bottom hollow container by said bounded communication pathway, wherein said cover is on a surface on said elongate housing closing said top and said bottom hollow containers.


Claims 3-12, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10939194 in view of  Klein (US 20080311966 A1) hereinafter Klein.
Regarding claim 3, claim 1 of the patent teaches the device of claim 1, claim 1 of the patent does not specifically disclose the device further comprising wherein the first shell piece comprises a first fixation hole, and the second shell piece comprises a second fixation hole that is in alignment with the first fixation hole in such a manner that the alignment allows insertion of a fixation post passing through the first and the second fixation holes however,

An ordinary skilled in the art would be motivated to modify the device of claim 1 with the teachings of Klein for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Klein.
Regarding claim 4, claim 1 of the patent as modified by Klein teaches the device of claim 3, Klein further teaches the device further comprising wherein the wireless communication device is fixed to the decorative piece (“The front face of the electronics cover 54c may be decorated with an etched pattern and small gems.” in ¶[0134]) by the fixation post that is coupled to the decorative piece and passes through the first fixation hole and the second fixation hole (82 in Fig. 15a).
Regarding claim 5, claim 1 of the patent as modified by Klein teaches the device of claim 3, Klein further teaches the device further comprising wherein the decorative piece is any one of a plurality of earrings that are wearable by a user (figs 15 b and c show two different decorative earrings).
Regarding claim 6, claim 1 of the patent as modified by Klein teaches the device of claim 3, Klein further teaches the device further comprising wherein the fixation post is one of a separate part from or an integral part of the decorative piece (fixation post 82 is integral part of decorative part 54b in Fig. 15a).
Regarding claim 7, claim 1 of the patent as modified by Klein teaches the device of claim 3, Klein further teaches the device further comprising wherein when the wireless communication device is fixed 
Regarding claim 8, claim 1 of the patent teaches the device of claim 1, claim 1 of the patent does not specifically disclose the device further comprising wherein the first fixation hole and the second fixation hole are arranged in the first shell piece and the second shell piece at locations correspondingly enclosing the pathway however,
Since it is known in the art as evidenced by Klein for a device to further comprise wherein the first fixation hole and the second fixation hole are arranged in the first shell piece and the second shell piece at locations correspondingly enclosing the pathway in (“FIG. 7a is a perspective view of another two-piece embodiment that utilizes an optionally heart-shaped electronics cover 54b and a pierced battery assembly 83.  The battery assembly consists of a pierced battery 63, a torus-shaped negative terminal 91, and a torus-shaped positive terminal 93 (not visible in this view).” in ¶[0112] and Fig. 7a),
An ordinary skilled in the art would be motivated to modify the device of claim 1 with the teachings of Klein for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Klein.
Regarding claim 9, claim 1 of the patent teaches the device of claim 1, claim 1 of the patent does not specifically disclose the device further comprising an electronic wire passing through the pathway to electrically connect the electronic circuit and the speaker circuit however, 
Since it is known in the art as evidenced by Klein for a device to further comprise an electronic wire passing through the pathway to electrically connect the electronic circuit and the speaker circuit in (“Two speaker wires 42 make the electrical connection to two PCB speaker contacts 43.” in ¶[0076] and Fig. 1b), 

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Klein.
Regarding claim 10, claim 1 of the patent teaches the device of claim 1, claim 1 of the patent does not specifically disclose the device further comprising wherein the wireless communication device is fixed to the decorative piece by a fixation system however,
Since it is known in the art as evidenced by Klein for a device to further comprise wherein the wireless communication device is fixed to the decorative piece by a fixation system (“The post magnet may be decoratively colored, shaped, and figured to present an attractive appearance when the earset is not attached.” in ¶[0107]),
An ordinary skilled in the art would be motivated to modify the device of claim 1 with the teachings of Klein for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Klein.
Regarding claim 11, claim 1 of the patent as modified by Klein teaches the device of claim 10, Klein further teaches the device further comprising wherein the fixing system extends from the first shell piece to the second shell piece (Figs 6a and 6b).
Regarding claim 12, claim 1 of the patent as modified by Klein teaches the device of claim 10, Klein further teaches the device further comprising wherein the fixing system further comprises an adjustment system operable to adjustably reposition a projecting elongate post to a plurality of positions between the first space volume and the second space volume (“FIG. 2a is a perspective view of the left side of an embodiment of the earset employing an adjustable post 24a.” in ¶[0099] and Fig. 2a).

Regarding claim 18, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 9 (see rejection of claim 9 above).
Regarding claim 19, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the device of rejected claim 14 (see rejection of claim 14 above).
Allowable Subject Matter
Claims 1-19 would be allowed over prior art of record if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Klein (US 20080311966 A1) hereinafter Klein.
Regarding claim 1, Klein teaches A wireless communication device that is capable of being fixed to a decorative piece (“FIG. 1a shows a left perspective view of one embodiment of an integrated wireless earring earset.” in ¶[0074]), comprising: a housing body comprising a first shell piece and a second piece (combination of 44 and 18 in Fig. 1a), Klein does not specifically disclose the device further comprising wherein the first shell piece and the second shell piece, when coupled together, define a first space volume, a second space volume , and a pathway connecting the first space volume and the second space volume; a speaker circuit arranged in the first space volume; an electronic circuit arranged in the second space volume, wherein the electronic circuit is electrically connected to the speaker circuit; and an activation circuit electrically connected to the electronic circuit, wherein an activation of the activation circuit operatively connects the speaker circuit with the electronic circuit.
The following is the reason for would be allowance of claim 1:

Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-14, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 15, claim would be allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 if the nonstatutory double patenting rejection is overcome (see reasons for would be allowance of claim 1 above).
Regarding claims 16-19, claims would be allowed for their dependency on would be allowed claim 15 if the nonstatutory double patenting rejection is overcome.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/              Examiner, Art Unit 2654